Opinion

PER CURIAM.
The defendant, Gene Gavin, the commissioner of revenue services (commissioner), appeals1 from the judgment of the trial court reversing the commissioner’s determination that the plaintiff, T.W.L.S. Management Company, Inc., was not entitled to a tax *453refund and ordering the commissioner to refund the plaintiff $287,433.19.
Having reviewed the briefs, the record and the arguments of the parties, we conclude that the judgment of the trial court should be affirmed. In its thorough and thoughtful memorandum of decision, the trial court properly resolved the issues on appeal. T.W.L.S. Management Co. v. Gavin, 46 Conn. Sup. 401, 754 A.2d 222 (1999).
The judgment is affirmed.

 The commissioner appealed from the judgment of the trial court to the Appellate Court, and we transferred the appeal to this court pursuant to Practice Book § 65-1 and General Statutes § 51-199 (c).